Opinion by
Keefe, J.
An allowance of 2½ percent in the net weight of cheese stipulated to be similar to that involved in Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706) and Abstracts 42146 and 48269 was made to compensate for the foreign substances on the outside. It was further stipulated that certain of the cheese consists of Reggiano cheese similar to that the subject of Scaramelli v. United States, supra. As to this item the court made an allowance of 1 percent. An allowance of 2 percent was made in the weight of cheese stipulated to be similar in all material respects to the Pálmese or Moliterno cheese the subject of *241Scaramelli v. United States, supra. It was also stipulated that certain other cheese was wrapped in paper or foil, or both, and is the same in all material respects as that the subject of Kraft Phenix Cheese Corp. v. United States (T. D. 47955). In accordance therewith an allowance for the weight of the paper or foil, or both, was made by the court.